Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 17, 2012, which dismissed claimant’s appeal from a decision of the Administrative Law Judge as untimely.
After claimant began receiving unemployment insurance benefits, the Department of Labor issued revised determinations that, among other things, reduced his benefit rate, effective January 26, 2011 through September 8, 2011, based on the fact that he was also receiving workers’ compensation benefits during that period. After a hearing, an Administrative Law Judge sustained this determination in a July 12, 2012 decision. Claimant appealed this decision on August 23, 2012, allegedly at the urging of agency representatives, and the Unemployment Insurance Appeal Board dismissed the appeal as untimely (see Labor Law § 621 [1]; Matter of Berisha [Commissioner of Labor], 89 AD3d 1309, 1310 [2011], lv dismissed 19 NY3d 838 [2012]). Claimant now appeals the Board’s decision.
We affirm. Claimant concedes that the Board properly reduced his unemployment benefits for the period in question. Moreover, he acknowledges in his brief that he has “no obvious reason to appeal or object to that [July 12, 2012] decision.” Claimant’s argument that his unemployment insurance benefits should have been adjusted when his workers’ compensation benefits were suspended in January 2012 is beyond the scope of this record and cannot be reviewed on this appeal; any potential claim relative to these subsequent developments must first be pursued before the agency.
Feters, F.J., Lahtinen, McCarthy and Garry, JJ., concur. Ordered that the decision is affirmed, without costs.